Exhibit SECURITIES PURCHASE AGREEMENT This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of August 25, 2008, by and between Canadian Superior Energy Inc., a corporation incorporated under the laws of Alberta (the “Company”), and the several purchasers identified in the attached ExhibitA (individually, a “Purchaser” and collectively, the “Purchasers”). RECITALS A.The Company and the Purchasers are executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by the provisions of Regulation D (“Regulation D”), as promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended (the “Securities Act”). B.The Purchasers wish to purchase from the Company, and the Company wishes to sell and issue to the Purchasers, upon the terms and conditions stated in this Agreement: (i) up to an aggregate of 8,750,000 shares (the “Shares”) of the Company’s common stock (the “Common Stock”); and (ii) warrants in the form attached hereto as Exhibit B to purchase up to an aggregate of 4,375,000 shares of Common Stock (the “Warrants”). Solely for descriptive purposes as set forth herein, the Securities may be denominated in “Units”, with each Unit consisting of one Share and one Warrant exercisable for one-half (1/2) of one Share of Common Stock. Subject to the transfer restrictions set forth herein, the Shares and the Warrants will immediately separate upon issuance. The shares of Common Stock underlying the Warrants shall be referred to herein as the “Warrant Shares,” and the Shares, the Warrants and the Warrant Shares shall be referred to herein as the “Securities.” C.Subject to the terms and conditions set forth herein, 8,750,000 Units will be issued and sold to the Purchasers on the Closing Date (as defined below) for a per Unit purchase price equal to USD $4.00(the “Per Unit Purchase Price”), or USD $35,000,000in the aggregate. D.Contemporaneously with the sale of the Securities, the parties hereto will execute and deliver a Registration Rights Agreement, in the form attached hereto as Exhibit C (the “Registration Rights Agreement”), pursuant to which the Company will agree to provide certain registration rights under the Securities Act, and the rules and regulations promulgated thereunder, and applicable state securities laws. AGREEMENT In consideration of the mutual agreements, representations, warranties and covenants herein contained, the parties hereto agree as follows: 1. Definitions.As used in this Agreement, the following terms shall have the following respective meanings: (a)“Business Day” means a day, other than a Saturday or Sunday, on which banks in New York City are open for the general transaction of business. (b)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and all of the rules and regulations promulgated thereunder. (c)“Majority Purchasers” shall mean Purchasers holding a majority of the Securities issued hereunder. 1 (d)“Registration Rights Agreement” shall mean that certain Registration Rights Agreement, dated as of the date hereof, among the Company and the Purchasers. (e)“Registration Statement” shall meananyregistration statement to be filed by the Company pursuant to Registration Rights Agreement. (f)“SEC Documents” shall mean: (i) the Company’s Annual Report on Form 40-F for the year ended December 31, 2007; and (ii) any other statement, report, registration statement or definitive proxy statement filed by the Company with the SEC following the date hereof. (g)“Transaction Agreements” shall mean this Agreement, the Warrants and the Registration Rights
